Citation Nr: 0917779	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Togus, Maine



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
for inpatient and outpatient treatment at a non-VA hospital 
from January 3, 2007 to May 22, 2007.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision letter.  

In May 2008 the Veteran submitted additional medical evidence 
and in April 2009 a waiver of initial RO jurisdiction.  The 
Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  The Veteran currently is service-connected for post-
traumatic stress disorder, rated as 70 percent disabling, 
effective on July 18, 2000, and a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU), effective on July 18, 2000.  

2.   The Veteran was initially hospitalized for sepsis of the 
left knee from January 11, 2007 until January 19, 2007, at a 
non-VA hospital and then received outpatient follow up 
treatment and surgery until May 22, 2007.  

3.  The Veteran's medical care is not shown to have been 
required by a medical emergency or more than that rendered on 
an elective basis in that the Veteran could have been safely 
discharged or transferred to a VA or other Federal facility.  


CONCLUSION OF LAW

The criteria for the payment or reimbursement of unauthorized 
medical expenses for treatment at a non-VA facility from 
January 3, 2007 to May 22, 2007 have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
17.120, 17.1000-17.1008 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. 

However, the provisions of the Veterans Claims Assistance Act 
(VCAA) do not apply to claims for benefits governed by 38 
C.F.R. Part 17. 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(the regulations implementing the Veterans Claims Assistance 
Act apply only to claims for benefits governed by 38 C.F.R. 
part 3); see Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002) (The VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter).  


II. Analysis

The Veteran seeks payment or reimbursement for expenses 
incurred from January 3, 2007 to May 22, 2007 for treatment 
of sepsis to the left knee.  

On January 3, 2007, the Veteran was seen at DownEast 
Orthopedics.  It was noted that he had 5 knee surgeries in 10 
years, that his last surgery was in May 2005 and that his 
knee pain began in October 2005.  

On examination, the Veteran's left knee had increased warmth, 
and there was peculiar dermatitis over the anterior aspect of 
the left knee.  The attending physician suspected sepsis and 
ordered blood tests.  He also aspirated the Veteran's knee 
and removed a volume of purulent material and sent it for 
joint fluid analysis and orthoculture.  

On January 5, 2007, the Veteran was told that the cultures 
were negative but the physician had a "gut reaction" that 
there was deep sepsis of the left knee.  

The Veteran was admitted to St. Joseph's Hospital on January 
11, 2007 and was discharged on January 19, 2007.  In the 
January 11th Admission papers, it was noted that the Veteran 
had had a second aspiration, and the orthoculture had been 
negative.  They were still awaiting the differentials and 
there was possible sepsis.  

When the Veteran was admitted, it was for suspected deep 
sepsis of the left knee from left total replacement 
arthroplasty and because he had increased pain and swelling.  
A January 11, 2007 operation consisted of arthrotomy of the 
left knee for irrigation, debridement and major synovectomy 
with removal of components of the left total knee replacement 
arthroplasty including PMMA and internal fixation screws; and 
placement of intraarticular PMMA antibiotic-impregnated 
spacers.  

The Discharge Summary stated that, after the surgery, the 
Veteran was put on empiric antibiotic selecting intravenous 
vancomycin and p.o. Cipro.  He was maintained in a knee 
immobilizer.  It was noted that at that time the Veteran 
could be managed on intravenous antibiotics, perhaps in the 
home environment or at the Maine Veteran's Home.  

The VA treatment records revealed that he was seen in March 
and April 2007.  Those treatment records indicate that the 
Veteran had sepsis of the left knee and was having a total 
knee replacement in April 2007.  

The Board notes that in April 2007 the Veteran had surgery 
for 2nd stage replantation with his private doctor.  

Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 U.S.C.A. § 
17.54 (2007).  The Veteran asserts that he had no time to 
call VA because the Bangor clinic was not a walk-in clinic 
and the closest walk-in clinic was in Augusta, Maine 125 
miles from him.  He states that he would have had to wait at 
least 2 weeks to get an appointment at the Bangor clinic and 
for most of his appointments he would have to wait 30 days.    

In a November 2007 opinion, the physician at DownEast 
Orthopedics stated he initially placed the Veteran's left 
total knee replacement in 1997 and removed it on January 11, 
2007 for deep sepsis.  He stated at the time of the surgery 
in January 2007 the Veteran was quite ill and it was done on 
an "urgent" basis.  

The Veteran then responded to long term antibiotics and an 
antibiotic spacer and had a replant arthroplasty of the left 
knee on April 15, 2007.  He opined that the Veteran's left 
knee surgery could not have been done on an elective basis.  

In February 2008, the Veteran's psychiatrist stated that part 
of the Veteran's psychopathology was an indictment of the 
Veterans Administration specifically the health care system.  
She noted that the Veteran was at risk of losing his leg, if 
not his life, if he had not had his sepsis treated.  It was 
noted that the Veteran's experience was that it would take 1 
to 2 months to get an appointment at the Bangor clinic and 
then 3 to 4 months for an orthopedic referral and that, if he 
waited, he would have died.  It was also noted that the 
closest walk in clinic was over 100 miles away.  

In February 2008, the VA Chief of Staff reviewed the 
Veteran's claims file and noted that the aspiration of the 
joint fluid occurred on January 3, 2007, and that he was 
admitted on January 11, 2007.  He stated that it was 
certainly done on an urgent basis but it was not 
"emergent."  He further stated that the Veteran had an 
opportunity to consider VA referral to Boston or surgery at 
Togus.  

The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services are specifically set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

Under the applicable law and regulations (and because the 
Veteran was not a participant in a vocational rehabilitation 
program), in order to be entitled to payment of unauthorized 
medical expenses incurred at a private hospital, all of the 
following must be shown:  

(a)  The treatment was either for an adjudicated service-
connected disability, or a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, or any disability of a Veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability;  

(b)  A medical emergency existed and delay would have been 
hazardous to the life or health; and,

(c)  No VA or other Federal facilities were feasibly 
available.

38  U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Hayes v. 
Brown, 6 Vet. App. 66 (1993).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  

The Board notes that 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those Veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
Veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).  

Having reviewed the evidence, the Board finds that the 
Veteran is not eligible for payment or reimbursement under 
the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
for the initial hospitalization and treatment from January 3, 
2007 to May 22, 2007.  The Board notes that the Veteran is 
service-connected for PTSD and is in receipt of a TDIU 
rating.  

There are two medical opinions regarding the Veteran's 
treatment; however, the Board finds that both have indicated 
that the treatment, from January 3 to May 22, 2007, for the 
nonservice-connected left knee condition was not emergent and 
therefore, is not eligible for payment or reimbursement under 
the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

The Board first notes that the Veteran was originally 
suspected of sepsis of the left knee on January 3, 2007, but 
was not hospitalized for surgery until January 11, 2007.  The 
Veteran's private physician stated in a November 2007 opinion 
that the January 11th treatment was "urgent" and then in a 
February 2008 opinion, he VA Chief of Staff agreed that it 
was urgent and not emergent.  

The Veteran's psychiatrist stated that the Veteran was at 
risk of losing his leg if he did not have the sepsis treated.  
However, she did not opine if the later treatment on January 
11th was performed on an emergency basis.  

The Board finds that any treatment rendered after the Veteran 
was discharged on January 19, 2007 was rendered in the 
context of a medical emergency.  The Board notes that some of 
the discharge papers state the 19th and some state the 17th.  

Specifically, the January 19, 2007 discharge report stated 
that the Veteran could be managed on intravenous antibiotics, 
perhaps in the home environment or at the Maine Veteran's 
Home and therefore, shows that the left knee condition had 
stabilized.  Also, the VA treatment records revealed that he 
was seen in March 2007 and April 2007 at the VA Medical 
Center, but did not seek VA medical treatment for the left 
knee.  

Accordingly, the Board finds that there is no basis to 
establish entitlement to reimbursement under 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120.  

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities, the Veteran has to satisfy all of the following 
conditions:  

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and

(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  See 38 
C.F.R. § 17.1002.  

In this case, the Board finds that the Veteran did not 
satisfy the criteria under 38 C.F.R. § 17.1002 because the 
Veteran's claim for payment or reimbursement for the initial 
evaluation and treatment was not for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  

The Board notes that the Veteran was originally thought to 
have sepsis on January 3, 2007, and did not undergo medical 
treatment for eight days thereafter.  The Veteran has not 
submitted any evidence that he tried to obtain an appointment 
or seek medical care through the VA system within those 8 
days. 


In addition, the Board finds that any treatment after the 
Veteran's discharge does not satisfy the criteria under 38 
C.F.R. § 17.1002 because it was for medical care beyond the 
initial emergency evaluation and treatment was not for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized).  

Specifically, the Board notes that the January 19, 2007 
discharge report stated that the Veteran could be managed on 
intravenous antibiotics, perhaps in the home environment or 
at the Maine Veteran's Home and therefore, shows that it was 
no longer emergent.  Also, the VA treatment records revealed 
that he was seen in March 2007 and April 2007 at the VA 
Medical Center.  

Thus, from January 3, 2007 to May 22, 2007, the Veteran has 
failed to meet all of the necessary conditions under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 (2008), the 
claim must be denied under the law.  

Therefore, the Board finds that the Veteran is not entitled 
to reimbursement under neither 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 or 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008 (2008), and therefore, the claim must be denied 
under the law.  


ORDER

Entitlement to payment or reimbursement of medical expenses 
for inpatient treatment at a non-VA hospital from January 3, 
2007 to May 22, 2007 is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


